                                                                         The Hon. Robert S. Lasnik




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE



CUREVO, INC.,                                         Case No.: 2:19-cv-00572-RSL

                            Plaintiff,                AGREEMENT REGARDING DISCOVERY
                                                      OF ELECTRONICALLY STORED
        v.                                            INFORMATION AND ORDER

SENYON TEDDY CHOE,

                            Defendant.




        The parties hereby stipulate to the following provisions regarding the discovery

of electronically stored information (“ESI”) in this matter:

A.      General Principles

        1.      An attorney’s zealous representation of a client is not compromised by conducting

discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

contributes to the risk of sanctions.

        2.      The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be

applied in each case when formulating a discovery plan. To further the application of the

proportionality standard in discovery, requests for production of ESI and related responses should

be reasonably targeted, clear, and as specific as possible.

ESI AGREEMENT AND [PROPOSED] ORDER                                                   SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                              701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                     TEL: (206) 262-7680
B.     ESI Disclosures

Within 60 days after the Rule 26(f) conference, or at a later time if agreed to by the parties,

each party shall disclose:

       1.      Custodians. The five custodians most likely to have discoverable ESI in their

possession, custody or control. The custodians shall be identified by name, title, connection to the

instant litigation, and the type of the information under his/her control.

       2.      Non-custodial Data Sources. A list of non-custodial data sources (e.g. shared

drives, servers, etc.), if any, likely to contain discoverable ESI.

       3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

contain discoverable ESI (e.g. third-party email and/or mobile device providers, “cloud” storage,

etc.) and, for each such source, the extent to which a party is (or is not) able to preserve

information stored in the third-party data source.

C.     Preservation of ESI

The parties acknowledge that they have a common law obligation to take reasonable and

proportional steps to preserve discoverable information in the party’s possession, custody or

control. With respect to preservation of ESI, the parties agree as follows:

       1.      Absent a showing of good cause by the requesting party, the parties shall not be

required to modify the procedures used by them in the ordinary course of business to back-up and

archive data; provided, however, that the parties shall preserve all discoverable ESI in their

possession, custody or control.

       2.      All parties shall supplement their disclosures in accordance with Rule 26(e)

with discoverable ESI responsive to a particular discovery request or mandatory disclosure

where that data is created after a disclosure or response is made (unless excluded under (C)(3) or

(D)(1)-(2) below).

       3.      Absent a showing of good cause by the requesting party, the following categories

of ESI need not be preserved:
       a.      Deleted, slack, fragmented, or other data only accessible by forensics.
       b.      Random access memory (RAM), temporary files, or other ephemeral data

ESI AGREEMENT AND [PROPOSED] ORDER                                                    SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
               that are difficult to preserve without disabling the operating system.
       c.      On-line access data such as temporary internet files, history, cache, cookies, and
               the like.
       d.      Data in metadata fields that are frequently updated automatically, such as last-
               opened dates (see also Section (E)(5)).
       e.      Back-up data that are substantially duplicative of data that are more
               accessible elsewhere.
       f.      Server, system or network logs.
       g.      Data remaining from systems no longer in use that is unintelligible on the systems
               in use.
       h.      Electronic data (e.g. email, calendars, contact data, and notes) sent to or from
               mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices), provided
               that a copy of all such electronic data is routinely saved elsewhere (such as on a
               server, laptop, desktop computer, or “cloud” storage).
D.     Privilege

       1.      With respect to privileged or work-product information generated after the filing

of the complaint, parties are not required to include any such information in privilege logs.

       2.      Activities undertaken in compliance with the duty to preserve information are

protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

       3.      Information produced in discovery that is protected as privileged or work product

shall be immediately returned to the producing party, and its production shall not constitute a

waiver of such protection, if: (i) such information appears on its face to have been inadvertently
produced or (ii) the producing party provides notice within 30 days of discovery by the

producing party of the inadvertent production.

       4.      Privilege Log Based on Metadata. The parties agree that privilege logs shall

include a unique identification number for each document and the basis for the claim (attorney-

client privileged or work-product protection). For ESI, the privilege log may be generated using

available metadata, including author/recipient or to/from/cc/bcc names; the subject matter or title

and date created. Should the available metadata provide insufficient information for the purpose

of evaluating the privilege claim asserted, the producing party shall include such additional

information as required by the Federal Rules of Civil Procedure. The parties agree to meet and

confer regarding the timing, the scope, and the nature of the privilege logs. In the event the parties

ESI AGREEMENT AND [PROPOSED] ORDER                                                    SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
are unable to reach an agreement on timing, the parties agree that privilege logs shall be provided

30 days after the date agreed upon for final production in this matter.

E.       ESI Discovery Procedures

         1.       On-site inspection of electronic media. Such an inspection shall not be permitted

absent a demonstration by the requesting party of specific need and good cause or by agreement

of the parties.

         2.       Search methodology. The parties shall timely attempt to reach agreement on

appropriate search terms, or an appropriate computer- or technology-aided methodology, before

any such effort is undertaken. The parties shall continue to cooperate in revising the

appropriateness of the search terms or computer- or technology-aided methodology. In the

absence of agreement on appropriate search terms, or an appropriate computer- or technology-

aided methodology, the following procedures shall apply:

                  a.     A producing party shall disclose the search terms or queries, if any, and

methodology that it proposes to use to locate ESI likely to contain discoverable information. The

parties shall meet and confer to attempt to reach an agreement on the producing party’s search

terms and/or other methodology.

                  b.     If search terms or queries are used to locate ESI likely to contain

discoverable information, a requesting party is entitled to no more than 5 additional terms or

queries to be used in connection with further electronic searches absent a showing of good cause

or agreement of the parties. The 5 additional terms or queries, if any, must be provided by the

requesting party within 30 days of receipt of the producing party’s final document production.

                  c.     Focused terms and queries should be employed; broad terms or queries,

such as product and company names, generally should be avoided. Absent a showing of good

cause, each search term or query returning more than 250 megabytes of data is presumed to be

overbroad, excluding Microsoft PowerPoint files, image and audio files, and similarly large file

types.

                  d.     The producing party shall search both non-custodial data sources, if any,



ESI AGREEMENT AND [PROPOSED] ORDER                                                    SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
and ESI maintained by the custodians identified above.

       3.       Format. Each document image file shall be named with a unique Bates Number.

The parties agree that ESI will be produced to the requesting party with searchable text, in a format

to be decided between the parties. Acceptable formats include, but are not limited to, native files,

multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only

with load files for e-discovery software that includes metadata fields identifying natural document

breaks and also includes companion OCR and/or extracted text files), and searchable PDF.

       4.      De-duplication. The parties may de-duplicate their ESI production across custodial

and non-custodial data sources after disclosure to the requesting party.

5.     Metadata fields. If the requesting party seeks metadata, the parties agree that only the

following metadata fields need be produced: document type; custodian and duplicate custodians;

author/from; recipient/to, cc and bcc; title/subject; file name and size; original file path; date and

time created, sent, modified and/or received; and hash value.


DATED: August 5, 2019                                 Sidley Austin LLP

                                                      /s/ Robin Wechkin
                                                      Robin Wechkin
                                                      Attorneys for Plaintiff Curevo, Inc.


DATED: August 5, 2019                                 Ogden Murphy Wallace

                                                      /s/ Erin McCool
                                                      Erin McCool
                                                      Attorneys for
                                                      Defendant Senyon Teddy Choe



       PURSUANT TO STIPULATION, IT IS SO ORDERED


       Dated this 7th day of August, 2019.

                                                      A
                                                      The Honorable Robert S. Lasnik
                                                      United States District Court Judge


ESI AGREEMENT AND [PROPOSED] ORDER                                                    SIDLEY AUSTIN LLP
CASE NO.: 2:19-CV-00572-RSL                               701 FIFTH AVE., SUITE 4200, SEATTLE, WA 98104
                                                                                      TEL: (206) 262-7680
